GAROUTTE, J.
This appeal is prosecuted by the people to test the validity of an order of the superior court sustaining a demurrer to an information filed against the defendant Knox. This information is based upon section 529 of the Penal Code, which declares that “every person who falsely personates another, and in such assumed character either becomes bail or surety for any party .... is punishable,” etc. By the information in this case the defendant is charged with falsely personating another, in this, that he did “willfully and unlawfully falsely personate another, to wit, an officer of the law and a constable, and in such assumed character did take away one Anita Lynde, a child of the age of four years,” etc. The information further alleged that he was not at the time an officer of the law or constable.
This information is susceptible of but two constructions, either of which renders it objectionable. If the pleading be construed as one charging the defendant as falsely representing himself to *74be an officér of the law and" a constable, then it must fall, for the section is not broad enough to cover such a state of facts. The section is intended to cover acts done by one person while representing himself to he another and different person. It does not refer to a ease where a party falsely assumes an official character. If the remaining construction of the pleading be adopted, then it is demurrable in not stating the name of the officer of the law or constable which defendant represented himself to he. The defendant is entitled to be notified of that fact. It might be further said that the pleading .is not satisfactory in the eyes of the law from the mere fact that it is susceptible of the widely different constructions suggested.
Judgment affirmed.
Van Fleet, J., and Harrison, J., concurred.